DETAILED ACTION
Brief Summary
This Office Action addresses U.S. Application No. 16/848,347. Based upon a review of the instant application, the actual filing date of the instant application is April 14, 2020.  Since the instant application was filed after September 16, 2012, the statutory provisions of the America Invents Act ("AIA ") will govern this proceeding.
The instant application is a reissue application of U.S. Patent No. 10,404,432 (“the ‘432 Patent”). The ‘432 Patent matured from U.S. Patent Application 15/586,946, filed May 2, 2017. Since the effective filing date of the instant application is after March 16, 2013, the FITF provisions of AIA  apply.
On August 12, 2021, a non-final Office action was mailed in which, among other findings, claims 1-26 were rejected under 25 USC 251 for being based on a defective reissue declaration; claims 20-26 were rejected under 35 USC §§ 251 and 112(a) for comprising new matter, while claims 1-19 were found to be allowable.
On November 3, 2021, the Applicant filed their response to the August 12, 2021 Office action. The response included remarks and amendments to claims 20, 23, and 26.


Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Majid Albassam (Reg. No. 54,749) on January 7, 2022.

The application has been amended as follows:
In the Claims
At claim 20, line 6, replace “a user” with “the user”.
At claim 23, line 9, replace “a user” with “the user”.
At claim 26, line 8, replace “a user” with “the user”.

Examiner’s Remarks
	The Examiner’s Amendment above was authorized by the Applicant via telephonic interview on January 7, 2022. Seeking the Applicant’s approval was the only purpose of the interview which is documented herein negating the need for a separate interview summary form pursuant to MPEP § 713.04.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to fairly teach or suggest alone or in combination, determining a minimum precoding resource block group (PRG) size based at least .
The closest prior art of record is seen as being U.S. Pub. No. 2016/0227520 to Davydov et al. (“Davydov”), U.S. Patent No. 10,938,539 to Manolakos et al. (“Manolakos”), and U.S. Pub. No. 2016/0373229 to You et al. (“You”), which are compared and contrasted below.

Davydov
Davydov teaches a method and system comprising an eNB that configures a plurality of PRG sizes to generate a precoding granularity configuration for a UE (see paragraph 48). The eNB may identify a preconfigured PRG from the plurality of PRG corresponding to a PDSCH scheduling (see paragraph 49). The UE is informed of the identified PRG via DCI signaling. Davydov, 

Manolakos
Manolakos teaches a method and system for providing feedback from a UE to a base station indicating a preferred PRG size (see lines 7-11 of column 13). The base station may send to the UE and indication of the PRG supported either implicitly or explicitly (see lines 17-22 of column 14). Manolakos teaches the PRG indication may be an integer, and may be selected from a predefined set. 
Manolakos teaches the preferred PRG size is “as much as allowed by predefined set of rules, algorithm or resource block allocation (See lines 40-42 of column 15).” Manolakos further teaches the preferred PRG size may be dependent on a partial-band size a UE is configured to operate on and provides an example of one UE operating on a partial-band instead of the whole system bandwidth. Manolakos, however fails teach determining a minimum PRG size and determining a PRG set based on that determination.

You
You discloses an operational method for a machine-type communication (MTC) device, wherein a processor within the MTC 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






Signed:
/ERON J SORRELL/     Primary Examiner, Art Unit 3992                                                                                                                                                                                                   

Conferees:	/JOSEPH R POKRZYWA/                    Primary Examiner, Art Unit 3992                                                                                                                                                                                    /M.F/Supervisory Patent Examiner, Art Unit 3992